Citation Nr: 0925392
Decision Date: 07/07/09	Archive Date: 09/03/09

Citation Nr: 0925392	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  03-07 092	)	DATE JUL 07 2009
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for a left hip fracture and 
depression secondary thereto.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


REMAND

The Veteran had active service from May 1969 to February 
1973.  

In May 2009, the Board satisfied the appeal in part by 
granting the Veteran compensation under the provisions of 
Title 38, United States Code, Section 1151, for a left hip 
fracture and residual pain.  The Board explained that, with 
regard to the claim of compensation under the same provisions 
for depression, there was no competent evidence of record 
establishing that the depression represented additional 
disability resulting from the September 2001 treatment at 
issue.  The Board further explained that the Veteran began 
receiving treatment for depression long before September 2001 
and that, since September 2001, no medical professional had 
related the depression or worsening thereof to the September 
2001 treatment.

The Board now finds that further medical inquiry is needed 
regarding the question of whether the left hip fracture and 
residual pain are aggravating the Veteran's depression.  The 
Board thus REMANDS this portion of the Veteran's claim to the 
RO via AMC.

The Veteran claims entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
depression secondary to a left hip fracture.  Additional 
action is necessary before the Board decides this claim.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (codified at 
38 C.F.R. § 3.159).  

In this case, VA has not provided the Veteran adequate 
assistance with regard to his claim.  Therefore, any decision 
to proceed in adjudicating it would prejudice the Veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination in support of the Veteran's claim is necessary.  
The RO afforded the Veteran an examination during the course 
of this appeal, but the report of that examination is 
inadequate to decide the Veteran's claim.  Therein, the 
examiner did not address whether the Veteran's left hip 
fracture and residual pain, now service connected, are 
aggravating his depression.  

Service connection may be granted when a claimed disability 
is found to be proximately due to or the result of a service-
connected disability, or when any increase in severity 
(aggravation) of a nonservice-connected disease or injury is 
found to be proximately due to or the result of a service-
connected disability, not to the natural progress of the 
nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  VA will not concede such aggravation unless the 
baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation and by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  The RO will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
and determine the extent of aggravation by deducting the 
baseline level of severity as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(a)

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Arrange for the Veteran to undergo a 
VA examination in support of the claim 
being remanded.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) offer an opinion as to 
whether the Veteran's service-
connected left hip fracture and 
residual pain are aggravating 
his depression; 

b) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided; and 

c) if the opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Readjudicate the claim being remanded 
based on all of the evidence of record.  
In so doing, consider whether the Veteran 
is entitled to compensation for 
depression on an aggravation (Allen) 
basis.  Thereafter, if the benefit sought 
on appeal is not granted, provide the 
Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


Citation Nr: 0919166	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  03-07 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for a left hip fracture and 
depression secondary thereto.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to February 
1973.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Veteran testified in support of this claim at a hearing 
held at the RO before the undersigned Veterans Law Judge in 
October 2006.  In December 2006, the Board remanded this 
claim to the RO for additional action.  

In August 2007, the Board affirmed the RO's August 2002 
rating decision.  The Veteran then appealed the Board's 
August 2007 decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2008, based on a Joint 
Motion For Remand To The Board (joint motion), the Court 
issued an Order remanding the matter to the Board for 
readjudication consistent with the joint motion.  

The Board in turn remanded these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., in July 
2008.  


FINDINGS OF FACT

1.  The Veteran has additional disability, including a left 
hip fracture and residual pain, as a result of a left hip 
iliac crest bone graft VA harvested in August 2001. 

2.  The proximate cause of the additional disability was an 
event that was not reasonably foreseeable.




CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
a left hip fracture and residual pain are met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Such 
notice must explain how in determines the appropriate 
disability rating and effective date to assign the award.  
Id. at 486.

The RO provided the veteran VCAA notice on his claim by 
letters dated July 2003, March 2005, April 2005, July 2005, 
November 2005, March 2006 and February 2007, after initially 
deciding that claim in a rating decision dated August 2002.  
The timing of such notice does not reflect compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  However, for the reasons that follow, this 
timing defect constitutes harmless error.  

First, as explained below, the notice letters, considered 
collectively, satisfy the content requirements of the VCAA.  
Second, in Pelegrini II, the Court recognized the need for, 
and the validity of, notification sent after the initial 
decision in cases where such notice was not mandated until 
after that initial decision had been made.  Although, in this 
case, the VCAA was already in effect at the time the RO 
initially decided the Veteran's claim, the only way that VA 
could now provide notice prior to initial adjudication would 
be to vacate all prior adjudications and to nullify the 
notice of disagreement and substantive appeal that the 
Veteran filed to perfect his appeal to the Board.  This would 
be an absurd result, forcing the Veteran to begin the 
appellate process anew.  Third, in reviewing determinations 
on appeal, the Board is required to review the evidence of 
record on a de novo basis without providing any deference to 
the RO's prior decision.  As such, the Veteran is in no way 
prejudiced by having been provided notice after the initial 
RO decision.  Rather, VA afforded him the appropriate 
opportunity to identify or submit additional evidence prior 
to the RO's subsequent adjudication of his claim and the 
Board's consideration of his appeal.  With regard to the duty 
to notify, the VCAA simply requires that VA give a claimant 
an opportunity to submit information and evidence in support 
of his claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  Bernard, 4 Vet. App. 
at 384; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  

The content of the aforementioned notice letters, considered 
collectively, reflects compliance with pertinent regulatory 
provisions and case law, noted above.  In the letters, the RO 
acknowledged the Veteran's claim, notified him of the 
evidence needed to substantiate that claim, identified the 
type of evidence that would best do so, notified him of VA's 
duty to assist and indicated that it was developing his claim 
pursuant to that duty.  The RO also provided the Veteran all 
necessary information on disability ratings and effective 
dates.  As well, the RO identified the evidence it had 
received in support of the Veteran's claim and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the Veteran in obtaining 
all other outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the Veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
secured and associated with the claims file much of the 
evidence the Veteran identified as being pertinent to that 
claim, including post-service VA treatment records.  Second, 
the RO obtained a medical opinion in support of the Veteran's 
claim, which discusses the nature and etiology of the 
disability at issue in this appeal.  The Veteran does not now 
assert that the report of this examination is inadequate to 
decide his claim.

In a Statement of Accredited Representative in Appealed Case 
dated June 2006 and an Appellant's Post-Remand Brief dated 
May 2007, the Veteran's representative argues that VA failed 
to satisfy its duty to assist the Veteran in the development 
of his claim by not obtaining quality assurance records from 
the VA facility in question.  He contends that such records 
must be considered in deciding that claim.  He further 
contends that, although 38 U.S.C.A. § 5705(a) limits access 
to such records for some individuals, under 38 U.S.C.A. 
§ 5705(b) access by the Board is permitted.  The Veteran's 
representative also argues that pertinent VA Adjudication 
Manual provisions prohibiting access to such records conflict 
with and violate the VCAA's duty to assist provisions.  

Initially, the Board notes that, by the representative's own 
admission, it is unclear whether any such records exist and, 
if they do, whether they are relevant to the claim on appeal.  
The representative's request for speculative development in 
the hope that such records might possibly exist and provide 
evidence in support of the Veteran's claim thus amounts to a 
fishing expedition, which is not contemplated under the duty 
to assist.

Even assuming the existence and pertinence of such records, 
they are protected from disclosure by 38 U.S.C.A. § 5705(a) 
(West 2002) and may only be disclosed in limited 
circumstances pursuant to 38 U.S.C.A. § 5705(b) (West 2002), 
none of which is applicable in this case.  

More specifically, VA's medical quality assurance program 
involves systematic health care reviews carried out by or for 
VA for the purpose of improving the quality of medical care 
or the utilization of health care resources in VA medical 
facilities.  These review activities may involve continuous 
or periodic data collection and may relate to the structure, 
process or outcome of health care provided in VA.  38 
U.S.C.A. § 17.500(c) (2008).  Under 38 U.S.C.A. § 5705 (West 
2002), records created as part of the medical quality 
assurance program are confidential with limited access.  See 
also 38 C.F.R. §§ 17.500-17.511 (2008).  

A need for quality assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to such documents.  Rather, further authorization, 
either through one of the specific authorizations found in 
the regulations, or by the direction of specific VA 
personnel, is required.  See 38 C.F.R. § 17.508(a) (2008).  
Pertinent to this case is the fact that, contrary to the 
representative's contention, adjudicative personnel are not 
among those authorized in 38 C.F.R. § 17.508.  Moreover, no 
existing directive or manual provision provides the requisite 
authorization to access the documents the Veteran's 
representative wants retrieved.  In fact, as alleged, VA's 
Adjudication Procedures Manual M21-1, Chapter 22, paragraph 
3, which pertains to the development of evidence in claims 
for compensation under 38 U.S.C.A. § 1151, expressly states 
that quality assurance investigative reports should not be 
requested as they are confidential and cannot be used as 
evidence in the adjudication of such claims and that copies 
of such reports should not be filed in a claimant's claims 
folder.  

Although the VCAA requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits and quality assurance 
records might contain evidence and conclusions relevant to a 
determination under 38 U.S.C.A. § 1151, VA is not permitted 
to disclose quality assurance records to the public except in 
narrowly-defined circumstances pursuant to 38 U.S.C.A. § 
5705.  Because records obtained through the VCAA must be 
considered in a claim and records considered in a claim must 
be disclosed to claimants under VA regulations and case law, 
obtaining and using these confidential records would entail 
disclosure.  See also Loving v. Nicholson, 19 Vet. App. 96 
(2005).  

The Board thus acknowledges the representative's contention.  
However, in the absence of any specific statutory or 
regulatory provision authorizing access to quality assurance 
documents for adjudicative use, the Board finds that it is 
not required to obtain such records pursuant to the VCAA's 
duty to assist.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The Veteran claims that he is entitled to compensation under 
the provisions of Title 38, United States Code, Section 1151, 
for a left hip fracture and depression secondary thereto.  
According to written statements submitted during the course 
of this appeal and the Veteran's hearing testimony, presented 
in October 2006, while undergoing neck surgery at a VA 
facility in August 2001 and without his knowledge or consent, 
a VA surgeon took bone from the Veteran's left hip and placed 
it his neck.  He asserts that the surgeon should not have 
done so given that the Veteran had osteoporosis.  Allegedly, 
after the surgery, while the Veteran was recovering in the 
hospital, he fractured his left hip secondary to weakness 
from the bone graft.  This fracture reportedly necessitated 
additional treatment, after which the hip became infected, 
and has since caused intense left hip pain, left leg tingling 
and numbness, extensive osteoporosis, limping and depression.  

When a veteran suffers an injury or an aggravation of an 
injury resulting in a additional disability or death as the 
result of VA training, hospitalization, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
disability or death were service connected provided certain 
causation criteria are met.  38 U.S.C.A. § 1151(a) (West 
2002).  

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), to require not only that the VA treatment in 
question resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C. § 1151, which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97; 63 Fed. Reg. 31,263 
(1998).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2008).  To establish causation, the evidence must 
show that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1) (2008).  Hospital care or 
medical or surgical treatment cannot cause the continuance or 
natural progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death and that either VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider, or it furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determining whether there was 
informed consent involves considering whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  38 
C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32.  38 C.F.R. § 3.361(d)(2) (2008).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment, the expected benefits, reasonably foreseeable 
associated risks, complications or side effects, reasonable 
and available alternatives, and anticipated results if 
nothing is done.  38 C.F.R. § 17.32(c) (2008).  Signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that require the use of sedation and 
anesthesia or narcotic analgesia, are considered to produce 
significant discomfort to the patient, have a significant 
risk of complication or morbidity, require injections of any 
substance into a joint space or body cavity, or involve 
testing for Human Immunodeficiency Virus.  The informed 
consent process, including signed consent form, must be 
appropriately documented in the medical record.  38 C.F.R. § 
17.32(d) (2008).

The Veteran in this case filed his claim in March 2002.  
Therefore, the amended version of the pertinent statute is 
applicable and, for the veteran to prevail, the evidence must 
establish that the proximate cause of any additional 
disability shown to exist was an event that was not 
reasonably foreseeable, or due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the surgical treatment.

VA treatment records reflect that, in July 2001, the Veteran 
was seen for cervical spine complaints, at which time 
magnetic resonance imaging showed stenosis and a need for 
surgical decompression.  Medical professionals advised the 
Veteran, who had a history of longstanding tobacco abuse, to 
quit smoking to increase his chance of fusion.  The Veteran 
did not comply.  Thereafter, but before the surgery, the 
Veteran signed a document consenting to an "anterior 
cervical discectomy and fusion (allograft versus iliac crest 
harvest) with cervical instrumentation and all indicated 
procedures." 

In August 2001, the Veteran underwent the procedure, 
specifically, a C5-6 anterior cervical diskectomy with 
fusion, which necessitated a left iliac crest autograft.  Two 
days later, after the Veteran was ambulating and x-rays 
showed good results, he was discharged.  Two weeks later, 
while at home, he began to experience left hip redness and 
tenderness and fevers, which medical professionals treated on 
an outpatient basis as a superficial wound infection with 
antibiotics.  The infection did not abate, however, and at 
the end of August 2001, the Veteran was admitted for further 
treatment of the wound, including incision and drainage 
thereof.  During mid-September, while the Veteran was walking 
outside the medical facility to smoke, he heard a pop in his 
left hip and then felt pain in his left groin.  An x-ray 
revealed a comminuted fracture of the left ileum with a large 
fragment avulsed inferiorly.  Medical professionals treated 
the fracture nonoperatively and, given that the left wound 
was stable at that point, discharged the Veteran home with 
instructions to follow up with orthopedics in three months.  

According to VA and private treatment records, since then, 
the Veteran has received treatment for left hip complaints, 
primarily pain, and psychiatric complaints, which the Veteran 
attributes to the September 2001 fracture.  One physician, a 
VA examiner, has discussed whether the Veteran's current 
symptoms represent additional disability resulting from the 
September 2001 VA inpatient treatment.  In January 2007, 
after reviewing the claims file, that physician noted that 
the computer tomography scan indicated that the fracture and 
the graft harvest site were not anatomically contiguous.  He 
further noted that the fracture the Veteran sustained may or 
may not have been related to the graft site and may have been 
a coincidence considering other factors such as the Veteran's 
osteoporosis, smoking and falls.  He nonetheless concluded 
that it was as likely as not that the fracture at issue and 
the previously harvested bone graft from an anatomically 
proximate site were related and that treatment records 
confirmed that the Veteran continued to suffer residuals of 
the fracture, namely, pain in the left hip area.  

The VA examiner did not opine, and the remainder of the 
medical evidence of record does not establish, that the 
Veteran's depression represents additional disability 
resulting from the September 2001 VA inpatient treatment.  
Instead, the medial evidence establishes that the Veteran 
began receiving treatment for depression long before 
September 2001.  In 1986, he first presented with mental 
health complaints, which medical professionals initially 
attributed to anxiety.  Subsequently, however, they noted 
depression and, since 1990, the Veteran has received regular 
treatment for mental health complaints, often diagnosed as 
major depression, and multiple suicide attempts.  The Veteran 
first filed a claim for depression in 1996.  In 2003, over 
two years after the surgery at issue, medical professionals 
noted worsening depression, but linked the worsening to the 
holidays.  Since September 2001, no medical professional has 
related the depression or worsening thereof to the iliac 
crest bone graft.

Given that a medical professional has confirmed that the 
veteran has additional disability, including a left hip 
fracture and residual pain, but not depression, as a result 
of the left hip iliac crest bone graft VA harvested in August 
2001, the question becomes whether carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the treatment in question 
resulted in the additional disability, or the proximate cause 
of the additional disability was an event that was not 
reasonably foreseeable.  

In January 2007, the same VA examiner/physician responded to 
this question in the negative.  He opined that the fracture 
was not an unusual or unexpected adverse outcome of the 
graft, to which the veteran consented, and was less likely 
than not related to any VA fault, negligence of lack of care.  
He based this opinion on the facts that there was no 
contraindication, including the presence of diffuse 
osteoporosis, to the bone graft harvesting, that the surgeons 
were not negligent to perform this procedure in an attempt to 
provide the Veteran assistance in the care of his cervical 
spine condition, that the Veteran consented to the procedure, 
including the bone graft harvest, and that the fracture site 
and graft donor site were separated anatomically.  

The Board finds the VA examiner's opinion credible and agrees 
that, other than the Veteran's assertions, there is no 
evidence of record establishing that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
treatment in question resulted in the additional disability.  
However, according to a review of the Veteran's signed 
consent form, it appears that the surgeons who performed the 
surgery, including the bone graft harvest, did not agree with 
the VA examiner that the fracture represented a reasonably 
foreseeable associated risk of the surgery.  The consent form 
lists the graft as one of the procedures to be performed, but 
notes only the following associated risks: bleeding, 
infection, and spinal cord nerve damage causing numbness, 
weakness, and a loss of bowel/bladder/sexual function.  

Again, under 38 C.F.R. § 3.361(d)(2), to determine whether 
the proximate cause of additional disability was an event not 
reasonably foreseeable, VA is to consider whether the risk of 
that event is the type of risk a reasonable health care 
provider would disclose in connection with the informed 
consent procedures of 38 C.F.R. 
§ 17.32.  Clearly, by not listing fractures as an associated 
risk of the bone graft, the surgeons who performed the 
September 2001 procedure did not consider such risk 
reasonably foreseeable.   

Inasmuch as the Veteran has additional disability, including 
a left hip fracture and residual pain, as a result of a left 
hip iliac crest bone graft VA harvested in August 2001, and 
the proximate cause of the additional disability was an event 
that was not reasonably foreseeable, the Board concludes that 
the criteria for entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
a left hip fracture and residual pain are met.  The evidence 
in this case supports the Veteran's claim; it must therefore 
be granted.




ORDER

Compensation under the provisions of Title 38, United States 
Code, Section 1151, for a left hip fracture and residual pain 
is granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


